By the Court, Bronson, J.
The case cited was decided on the old statute which gave double costs to an officer in certain specified actions, among which replevin was not included; but the present statute gives increased costs to an officer without any reference to the form of the action. (2 R. S. 617, § 24.) Such costs may now be recovered in replevin as well as in other actions.
But the plaintiff must prevail on the other point. The *674statute only gives increased costs, in cases where judgment is rendered for the officer upon verdict, demurrer, nonsuit, non-pros, or discontinuance. It does not extend to costs upon special motions in the progress of the cause. (Rider v. Hubbell, 4 Wendell, 201.) From that case and others there cited, it will be seen, that double costs are only allowed in the cases particularly specified in the. statute.
Motion granted.